344 F.2d 956
John Sharp WARE, Appellant,v.UNITED STATES of America, Appellee.
No. 21699.
United States Court of Appeals Fifth Circuit.
May 7, 1965.

John Sharp Ware, pro se.
H. M. Ray, U.S. Atty., George H. Dulin, Asst. U.S. Atty., Oxford, Miss., for appellee.
Before JONES and WISDOM, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
The district court denied the appellant relief in a proceeding under 28 U.S.C.A. 2255 where it was claimed that an indictment for the sale of narcotics under 26 U.S.C.A. 4705(a) was invalid because the name of the purchaser was not alleged.  This Court, in Borroto v. United States, 5th Cir. 1964, 338 F.2d 60, held that such an averment was not required.  The judgment of the district court is


2
Affirmed.